Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, Donderici et.al., (US Pub.2015/0268371) hereinafter Donderici disclose a ranging tool for determining a relative position of s target well to a re-entry well, 5 the tool comprising: a bottom hole assembly (“BHA”) coupled to a drill string: a first electrode positioned along the BHA (Figures 3D, para [0030], where pair of electrodes, namely an emitter “E” electrode and a return “R”); a second electrode positioned along the BHA (para [0030], where pair of electrodes, namely an emitter “E” electrode and a return “R’);
a plurality of magnetic field receivers  spaced circumferentially around the drill string (para [0021], [0029]); and
an information handling system comprising instructions that, when executed by a processor (Fig. 1, # 64) communicably coupled to the first and second electrodes, causes the Information handling system to perform operations comprising:
positioning the BHA near a target well (Fig. 2, #52 and well 14);

 Hayman et. al., (US Pub.2004/0245991),hereinafter Hayman disclose (para [0027], where FIG. 2 shows the geometrical model used for simulating the electric fields in the geological formation); (para [0023]).
 Wilson at.al., (W02015/084379) hereinafter Wilson disclose ranging system calculates the distance, direction and orientation of a target well through rotationally invariant analysis of triaxial electric and magnetic field measurements from a bottom hole assembly ("BHA") (Abstract); (Page 5, where four electrode may be used as sensors 18, and are radially positioned around the mandrel circumference of drilling assembly 14 at angles of 90 degrees, as shown in FIG.1 C which illustrates a cross-sectional view). 

The closest prior art of record does not teach or render obvious the steps of: “using a firing map, exciting the first and second electrodes to thereby simulate rotation of the BHA, the firing map including parameters used during the excitation of the first
and second electrodes; using the receivers, obtaining downhole measurements associated with the excitation of the first and second electrodes; and
using the measurements to determine a relative position of the target well to the re- entry well, the relative position comprising at least one of a direction, distance or orientation of the target well relative the re-entry well”.

 Claims 2-5 and 7-12 are allowed due to their dependency on claim 1.

Regarding Claim 13, the closest prior art of record does not teach or render obvious the steps of:
“using a firing map, exciting the first and second electrodes to thereby simulate rotation of the BHA, the firing map including parameters used during the excitation of the first and second electrodes;
using the receivers, obtaining downhole measurements associated with the excitation of the first and second electrodes; and
using the measurements to determine a relative position of the target well to the re- entry well, the relative position comprising at least one of a direction, distance or orientation of the target well relative to the re-entry well”. 

Claims 14-18 are allowed due to their dependency on claim 13.

Regarding Claim 19, Donderici disclose a ranging method for determining a relative position of a target well to a re-entry well, the method comprise:
     positioning a bottom hole assembly (“BHA")(Fig. 1, bottom-hole assembly (BHA) 52) of a drill siting near the target well, the BHA comprising electrodes and receivers (Fig.1, hole assembly (BHA) 52, Para [0021], where magnetic gradiometer (receiver), Figures 3a-3g, para [0030], where pair of electrodes, namely an emitter “E” electrode and a return “R’);
    obtaining downhole measurements associated with the excitation of the electrodes (para [0029], where current injection system 50 (emitter E and return R electrodes) that injects alternating currents (AC) into formation 12 which currents travel to and then along conductive member 14 in first wellbore 10 and ii) an EM sensor 51, namely a magnetic gradient sensor or magnetic gradiometer (receiver), that sense the gradient magnetic fields); and
using the measurements to determine a relative position of the target well to the re- entry well (para [0002], where determining the relative location of a reference wellbore from a wellbore being drilled using magnetic gradients; para [0087], where computed distance and direction are used to adjust the drilling parameters for the second wellbore, such as the trajectory of the wellbore path).

Hayman disclose exciting the electrodes for simulate rotation of the BHA (para [0027], where FIG. 2 shows the geometrical model used for simulating the electric fields in the geological formation); (Fig.1, para [0023] and [0044] where a current injector electrode, a current return electrode, and an array of measurement electrodes; and a circuitry for controlling current injection from the current injector electrode and for measuring voltage difference between electrodes in the array of measurement electrodes, wherein the array of measurement electrodes is disposed between the current injector electrode and the current return electrode, e.g., the arrays of electrodes horizontally placed on the circular surface of the pipe with multiple special angles). 
The closest prior art of record does not teach or render obvious the steps of:
 “ the electrodes are located on a same axial plane and equally
spaced apart from one another around a circumference of the BHA, thereby forming an electrode ring; and 
the method further comprises firing electrode rings axially separated along an axis of the BHA to thereby simulate virtual axial movement of the BHA”.
Claim 20 is allowed due to their dependency on claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KALERIA KNOX/
Examiner, Art Unit 2857

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862